DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-6, 18-26, 28-31 and 33 are pending in the instant invention.  According to the Amendments to the Claims, filed March 24, 2022, claims 1-6 were amended and claims 7-17, 27, 32 and 34 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/045574, filed August 7, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/683,577, filed June 11, 2018; and b) 62/542,157, filed August 7, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on March 24, 2022, is acknowledged: a) Group I - claims 1-6; and b) substituted 1,2,3,4-tetrahydroquinoline of formula ABCDE - p. 34, Table 5, compound 41.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted 1,2,3,4-tetrahydroquinolines of the formula ABCDE, where R1 = -C(O)R10, wherein R10 = -cyclopropyl; R4 = -1,4-phenylene-; and R5 = -aryl-R, wherein aryl = -1,3-phenylene- and R = -C(O)NR2, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted 1,2,3,4-tetrahydroquinolines of the formula ABCDE, where R1 = -C(O)R10, wherein R10 = -optionally substituted C1-4 alkyl, C1-4 alkylene-aryl, cyclopropyl, or cyclobutyl; R4 = -optionally substituted phenylene-; and R5 = -H, halogen, or optionally substituted phenyl, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on December 24, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on December 24, 2021, the instant Markush claim was restricted to substituted 1,2,3,4-tetrahydroquinolines of the formula ABCDE, where R1 = -C(O)R10, wherein R10 = -optionally substituted C1-4 alkyl, C1-4 alkylene-aryl, cyclopropyl, or cyclobutyl; R4 = -optionally substituted phenylene-; and R5 = -H, halogen, or optionally substituted phenyl, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on December 24, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted 1,2,3,4-tetrahydroquinolines of the formula ABCDE.  Pursuant to the procedures set forth in MPEP § 821.04(a), (i) claims 18-24, directed to a therapeutic formulation comprising a substituted 1,2,3,4-tetrahydroquinoline of formula ABCDE; and (ii) claims 25, 26, 28-31 and 33, directed to a method of treating an individual, comprising administering to the individual… a substituted 1,2,3,4-tetrahydroquinoline of formula ABCDE, or a therapeutic formulation thereof, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on September 17, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on December 24, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 24, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-6, 18-26, 28-31 and 33 is contained within.


Reasons for Allowance

	Claims 1-6, 18, 24-26, 28 and 29 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted 1,2,3,4-tetrahydroquinolines of the formula ABCDE, as recited in claim 1.
	Consequently, the limitation on the core of the substituted 1,2,3,4-tetrahydroquinolines of the formula ABCDE that is not taught or fairly suggested in the prior art is R8 on the periphery of the 1,2,3,4-tetrahydroquinoline core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:

---“	A compound of formula ABCDE:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

ABCDE

wherein:

	A is R1;

	B is 1,2,3,4-tetrahydroquinolin-1,7-diyl;

	C is -NHS(O)2-;

	D is -R4-;

	E is R5;

	R1 is C(O)R10;

	R4 is phenylene;

	wherein the phenylene is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, alkyl, haloalkyl, C(O)R, C(O)N(R)2, C(O)OR, NC, NCO, NCS, N3, NO2, N(R)2, NRC(O)R, NRC(O)N(R)2, NRC(O)OR, NRS(O)2R, NRS(O)2N(R)2, OCN, OC(O)R, OC(O)N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)R, S(O)2R, S(O)2N(R)2, S(O)2OR, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	R5 is phenyl;

	wherein the phenyl is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, alkyl, alkenyl, alkynyl, C(O)R, C(O)N(R)2, C(O)OR, NC, NCO, NCS, N3, NO2, N(R)2, NRC(O)R, NRC(O)N(R)2, NRC(O)OR, NRS(O)2R, NRS(O)2N(R)2, OCN, OC(O)R, OC(O)N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)R, S(O)2R, S(O)2N(R)2, S(O)2OR, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	R10 is C1-4 alkyl, C1-4 alkylene-aryl, cyclopropyl, or cyclobutyl;

	wherein the C1-4 alkyl of R10 is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, NCS, N3, NO2, N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)2R, and S(O)2OR;

	wherein the aryl of the C1-4 alkylene-aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, alkyl, NCS, N3, NO2, N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)2R, and S(O)2OR;

	wherein the cyclopropyl of R10 is optionally substituted with 1 CH3 substituent and/or optionally further substituted with 1 or more additional substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, NCS, N3, NO2, N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)2R, and S(O)2OR;

	wherein the CH3 substituent of the cyclopropyl of R10 is optionally substituted with 1 or more substituents independently selected from the group consisting of D and halogen; and


	wherein the cyclobutyl of R10 is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, NCS, N3, NO2, N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)2R, and S(O)2OR; and

	each R is independently H, D, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, cyclopropyl, or cyclobutyl, wherein each C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, cyclopropyl, and cyclobutyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OH)2, B(OC1-4 alkyl)2, CN, NCS, N3, NO2, NH2, NHC1-4 alkyl, N(C1-4 alkyl)2, ONO2, OP(O)(OH)2, OP(O)(OC1-4 alkyl)2, OH, OC1-4 alkyl, SCN, SH, SC1-4 alkyl, S(O)2H, S(O)2C1-4 alkyl, S(O)2OH, S(O)2OC1-4 alkyl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; or

	each R, taken together with the atom(s) to which they are attached, optionally and independently forms a ring.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein R4 is phenylene, wherein the phenylene is optionally substituted with 1 or more substituents independently selected from the group consisting of halogen, B(OR)2, CN, alkyl, haloalkyl, C(O)R, C(O)N(R)2, C(O)OR, NC, NCO, NCS, N3, NO2, N(R)2, NRC(O)R, NRC(O)N(R)2, NRC(O)OR, NRS(O)2R, NRS(O)2N(R)2, OCN, OC(O)R, OC(O)N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)R, S(O)2R, S(O)2N(R)2, S(O)2OR, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein R4 is phenylene, wherein the phenylene is optionally substituted with 1 substituent selected from the group consisting of halogen, cyclohexyl, phenyl, pyrazolyl, and pyridyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein R10 is CH3, CH2CH3, cyclopropyl, or cyclobutyl;

	wherein the CH3 or CH2CH3 is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, NCS, N3, NO2, N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)2R, and S(O)2OR;

	wherein the cyclopropyl is optionally substituted with 1 CH3 substituent and/or optionally further substituted with 1 or more additional substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, NCS, N3, NO2, N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)2R, and S(O)2OR; and

	wherein the CH3 substituent of the cyclopropyl is optionally substituted with 1 or more substituents independently selected from the group consisting of D and halogen.”---


	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein R5 is phenyl, wherein the phenyl is optionally substituted with 1 substituent selected from the group consisting of C(O)NH2, N(CH3)2, NHC(O)CH3, OCH3, cyclohexyl, phenyl, pyrazolyl, and pyridyl.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein:

	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	D is optionally substituted with 1 or more substituents independently selected from the group consisting of D, halogen, B(OR)2, CN, alkyl, haloalkyl, C(O)R, C(O)N(R)2, C(O)OR, NC, NCO, NCS, N3, NO2, N(R)2, NRC(O)R, NRC(O)N(R)2, NRC(O)OR, NRS(O)2R, NRS(O)2N(R)2, OCN, OC(O)R, OC(O)N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)R, S(O)2R, S(O)2N(R)2, S(O)2OR, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	E is optionally substituted with 1 substituent selected from the group consisting of D, halogen, B(OR)2, CN, alkyl, alkenyl, alkynyl, C(O)R, C(O)N(R)2, C(O)OR, NC, NCO, NCS, N3, NO2, N(R)2, NRC(O)R, NRC(O)N(R)2, NRC(O)OR, NRS(O)2R, NRS(O)2N(R)2, OCN, OC(O)R, OC(O)N(R)2, ONO2, OP(O)(OR)2, OR, SCN, SR, S(O)R, S(O)2R, S(O)2N(R)2, S(O)2OR, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; and

	R10 is C1-4 alkyl or cyclopropyl.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical formulation comprising a pharmaceutically acceptable excipient and a compound of claim 1.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical formulation of claim 18, wherein the pharmaceutically acceptable excipient is selected from the group consisting of a binder, a buffer, a disintegrant, a filler, a glidant, and a lubricant.”---


	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting repair enzyme 8-oxoguanine deoxyribonucleic acid glycosylase activity in an individual, wherein the method comprises administering to the individual in need thereof a therapeutically effective amount of the compound of claim 1,”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the administering step is performed by intraperitoneal injection.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting repair enzyme 8-oxoguanine deoxyribonucleic acid glycosylase activity in an individual, wherein the method comprises administering to the individual in need thereof a therapeutically effective amount of the pharmaceutical formulation of claim 18,”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 28, wherein the pharmaceutically acceptable excipient is selected from the group consisting of a binder, a buffer, a disintegrant, a filler, a glidant, and a lubricant.”---

	Claims 19-23, 30, 31 and 33 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christian S. Hans (Reg. No. 76,977) on April 22, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624